Citation Nr: 1102227	
Decision Date: 01/19/11    Archive Date: 01/26/11

DOCKET NO.  06-07 257	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric 
disability, to include post-traumatic stress disorder (PTSD).  

2.  Entitlement to service connection for a liver disability. 


REPRESENTATION

Appellant represented by:	John S. Berry, Attorney


ATTORNEY FOR THE BOARD

J. L. Prichard, Counsel




INTRODUCTION

The Veteran had active service from November 1969 to November 
1971.  The record reflects that the Veteran was also a member of 
the Army National Guard after his period of active duty.  The 
records associated with any National Guard service, to include 
verification of periods of active duty for training, have not 
been obtained as they are not pertinent to the current claims.  
There is no allegation that any of the claimed disabilities began 
in or are related to any Reserve duty.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal of rating decisions of the Newark, New Jersey, Regional 
Office (RO) of the Department of Veterans Affairs (VA) and the 
Togus, Maine RO.  The Newark RO has jurisdiction over the case. 

The Veteran has diagnoses of PTSD as well as various other 
acquired psychiatric disabilities.  The United States Court of 
Appeals for Veterans Claims (Court) has recently held that claims 
for service connection for PTSD may encompass claims for service 
connection for all diagnosed psychiatric disabilities.  Clemons 
v. Shinseki, 23 Vet. App. 1, 5 (2009).  Accordingly, the Board 
has rephrased the issue involving service connection for PTSD 
into a single issue in order to comply with the Court's holding.  

This appeal was previously before the Board in January 2010, at 
which time new and material evidence was determined to have been 
submitted to reopen previously denied claims for service 
connection for a psychiatric disability, to include PTSD.  A 
claim for service connection for tinea versicolor was denied.  A 
separate January 2010 Board decision also determined that there 
was no clear and unmistakable error in a January 1986 Board 
decision that denied entitlement to service connection for a 
psychiatric disability.  The issues of entitlement to service 
connection for a psychiatric disability to include PTSD on a de 
novo basis and entitlement to service connection for a liver 
disability were remanded for additional development.  The 
additional development has been completed, and the matter has 
been returned to the Board for further consideration. 

The issue of service connection for a liver disability will be 
discussed in the REMAND section of this document, and is returned 
to the RO for further development.  Appellant will be notified of 
any action required of him.

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The Veteran received treatment for psychiatric symptoms 
during active service, and continued to receive treatment for a 
psychiatric disability within a month of discharge from service.  

2.  The Veteran had a current diagnosis of major depressive 
disorder with psychosis, which competent medical opinion states 
originated during active service.  


CONCLUSION OF LAW

With resolution of reasonable doubt in the appellant's favor, an 
acquired psychiatric disability currently diagnosed as a major 
depressive disorder with psychosis was incurred due to active 
service.  38 U.S.C.A. §§ 1110, 5107(b) (West 2002); 38 C.F.R. 
§ 3.303(a) (2010). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations imposes obligations on VA to provide 
claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2010).

In regards to the claim for service connection for a psychiatric 
disability, the Board finds that the duty to notify and duty to 
assist the Veteran has been met in this case.  Furthermore, given 
the favorable nature of this portion of the decision, any 
failures in the duty to notify or duty to assist are harmless 
error, as it has failed to result in any prejudice to the 
Veteran. 

Service Connection

The Veteran contends that he developed an acquired psychiatric 
disability as a result of active service.  He argues that the 
several occasions during service on which he was treated for 
nervousness were an early manifestation of the chronic 
psychiatric disability that was first diagnosed after discharge 
from service.  He further contends that he has developed PTSD as 
a result of non-combat related stressors he suffered during 
service, including physical abuse, being placed in the stockade, 
and witnessing riots.  

Service connection will be granted if the evidence demonstrates 
that a current disability resulted from an injury or disease 
incurred in or aggravated by active military service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  

Establishing service connection generally requires (1) medical 
evidence of a current disability; (2) medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence of a 
nexus between the claimed in-service disease or injury and the 
present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 
(Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 
(1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table); 
Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303. 

Under 38 C.F.R. § 3.303(b), an alternative method of establishing 
the second and third Shedden/Caluza element is through a 
demonstration of continuity of symptomatology.  Barr v. 
Nicholson, 21 Vet. App. 303 (2007); see Savage v. Gober, 10 Vet. 
App. 488, 495-97 (1997); see also Clyburn v. West, 12 Vet. App. 
296, 302 (1999).  Continuity of symptomatology may be established 
if a claimant can demonstrate (1) that a condition was "noted" 
during service; (2) evidence of post-service continuity of the 
same symptomatology; and (3) medical or, in certain 
circumstances, lay evidence of a nexus between the present 
disability and the post-service symptomatology.  Savage, 10 Vet. 
App. at 495-96; see Hickson, 12 Vet. App. at 253 (lay evidence of 
in-service incurrence sufficient in some circumstances for 
purposes of establishing service connection); 38 C.F.R. § 
3.303(b).

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of a 
matter, the VA shall give the benefit of the doubt to the 
claimant.  38 U.S.C.A. § 5107(b).  

Psychiatric Disability

The Veteran's service treatment records show that the Veteran was 
seen in August 1970 for what sounded like anxiety attacks.  A 
trial of lithium was considered.  

The Veteran was found to be psychiatrically normal at the June 
1971 separation examination.  A comment from the Veteran stated 
that he was in good health, but further noted that he was 
nervous.  

November 1971 records state that the Veteran had been admitted to 
the psychiatric unit after a positive urine test.  Other November 
1971 treatment records indicate that the Veteran had been placed 
under psychiatric observation, but state that no disease was 
found.  

Post service treatment records include the report of a June 1976 
psychiatric examination.  The Veteran gave a history of being 
under clinical observation during service.  Since discharge, he 
had a history of conflict with his supervisors and disturbing 
episodes with his wife.  Following mental status examination, a 
period of clinical observation on a neuropsychiatric ward was 
recommended for diagnostic purposes.  

July 1976 VA treatment records note that the Veteran had received 
psychiatric treatment during service, and that he had received 
treatment from a general practitioner after service.  This 
general practitioner had prescribed the Veteran lithium but it 
did not seem to help him.  The examiner found that the Veteran 
was in need of a psychiatric evaluation.  

The Veteran was admitted to a VA hospital from August 1976 to 
September 1976 for evaluation purposes.  He reported being picked 
on by his superiors during service, and having been jailed for 
periods of time.  He received treatment from a private doctor 
after discharge, and attempted to work unsuccessfully.  At the 
conclusion of the observation period, the diagnosis was paranoid 
schizophrenia.  He was unimproved upon release and his status was 
questionable.  

VA treatment records dating from 1980 to 1982 show that the 
Veteran was followed for psychiatric problems.  Diagnoses 
included a chronic nervous state, and schizophrenia with paranoid 
delusions.  

A November 1981 medical certificate from the Veteran's private 
doctor states that he has treated the Veteran since December 
1971.  The diagnoses were chronic neurosis condition and anxiety 
state.  

A December 1983 VA psychiatric examination report did not include 
a diagnosis, but highly recommended an evaluation by a Board of 
Psychiatrists.  

As a consequence of the December 1983 recommendation, the Veteran 
underwent psychological testing in January 1984.  The testing 
yielded a diagnostic impression of a major depression with 
psychosis.  He was also examined by a Board of Psychiatrists.  
The history of his treatment in service was recounted, as was his 
post service treatment beginning in 1976.  After an interview 
with the Veteran, mental status examination, and a prolonged 
discussion by the Board, it was determined that the diagnosis was 
a major affective disorder; depression, as well as a borderline 
personality.  

At a July 1988 VA examination, the examiner noted that the claims 
folder was not available.  The Veteran was said to be a very poor 
historian, but he reported problems in service along with jail 
time for striking a sergeant.  Following examination, the 
diagnosis was a generalized anxiety disorder.  

A diagnosis of schizophrenia is found in VA treatment records 
dating from 1988.  A December 1988 record had a diagnosis of a 
dysthymic disorder, and a February 1989 record also diagnosed 
schizophrenia.  

The Veteran was afforded a VA psychiatric examination in November 
1989.  No medical records were available.  The Veteran denied any 
history of a nervous condition prior to service.  He reported 
first having mental problems during service about four months 
prior to discharge when he became depressed, had conflicts with 
his supervisors, and was court-martialed for insubordination.  
The Veteran reported being physically abused by a sergeant.  He 
was hospitalized for anxiety and depression.  After obtaining the 
post service history and conducting the examination, the 
diagnosis was undifferentiated type schizophrenia.  

The Veteran was seen at a VA facility for psychological testing 
and treatment as needed in August 1990.  He gave a history of 
being sent to the stockade during service.  He said a sergeant 
had grabbed him after he failed to obey an order, and he had then 
struck the sergeant.  A chaplain intervened, got him out of the 
stockade early and sent him to a military hospital.  He had been 
placed on medication and given light duty for the next few 
months.  After discharge, the Veteran had tried to work but 
became involved in a brawl with a boss.  The examiner recommended 
that the Veteran receive additional treatment.  

VA treatment records from August 1997 state that the Veteran has 
a history of a bipolar disorder and presented with depression.  

September 1997 VA records have a diagnosis of paranoid type 
schizophrenia.  August 1999 records also have a diagnosis of 
schizophrenia.  

The Veteran underwent a private psychiatric examination in 
January 2003 in conjunction with his claim for SSA benefits.  He 
reported being psychiatrically hospitalized in 1976 for anxiety 
and alcohol abuse.  After examination, the diagnoses were alcohol 
dependence, in remission, and anxiolytic dependence, in 
remission.  

The Veteran was provided a VA PTSD examination in September 2004.  
In regards to his experiences in service, he had been stationed 
in Germany.  However, he described being in riots and seeing 
people get shot.  He also recalled an incident in which he was 
nearly drowned by a German, and being hit by his sergeant because 
he disobeyed an order.  He did not report any military stressors.  
Following a review of the Veteran's post service history and a 
mental status examination, the diagnosis was PTSD.  

VA treatment records from November 2004 and January 2005 contain 
diagnoses of depression and a major depressive disorder. 

At an April 2005 VA examination, the Veteran was said to be under 
evaluation for non combat related PTSD due to alleged 
mistreatment during service.  The Veteran reported racial 
tensions inside the military prison where he had been confined.  
He had been in a fight with his Sergeant, and punched by a friend 
of the Sergeant.  After a review of the Veteran's post service 
history and his symptoms, the diagnosis was chronic PTSD, non 
combat related.  

June 2010 VA treatment records contain diagnoses of major 
depression and PTSD.  

The Veteran was provided a VA examination for PTSD in September 
2010.  The claims folder as reviewed by the examiner.  The 
examiner found that the Veteran appeared to be a generally 
reliable historian in the sense that he was not intentionally 
misleading.  However, he was corrected by his wife on several 
occasions, and it was difficult to be confident that he was truly 
experiencing the symptoms he endorsed.  The Veteran was noted to 
have previously been diagnosed with PTSD by treating 
psychiatrists and VA examiners related to an unverified non 
combat related stressor.  Since discharge from service, the 
Veteran had also been diagnosed with schizophrenia, major 
depressive disorder with psychotic features, generalized anxiety 
disorder, and a chronic neurosis condition.  The examiner noted 
the Veteran's claimed stressors regarding abuse during service.  
It was noted that the Veteran had been treated in service and 
prescribed Valium for his nerves.  His first psychiatric 
hospitalization had been in 1976, when he was diagnosed with 
schizophrenia.  After a review of the rest of the Veteran's 
history and mental status examination, the examiner stated that 
the Veteran had a history of some type of mental disorder that 
appears to have originated during his military service.  He had 
been diagnosed over the years with a wide range of mental health 
disorders.  The examiner noted that the doctor who had treated 
him in service had reported a language barrier, so the exact 
nature of his nervous condition at that time was unclear.  It 
could have been the beginnings of a psychotic break, or part of a 
depression, or a response to his experiences of verbal and 
physical abuse, or simply anxiety.  

In summary, the September 2010 examiner stated that the Veteran's 
case is very complicated.  However, it was the examiner's opinion 
that a major depressive disorder with psychosis best captured the 
wide range of symptoms experienced by the Veteran, but it was not 
possible to rule out the other diagnoses based on the interview 
and record review.  The examiner opined that what did seem clear 
was that the Veteran had been suffering from a mental disorder 
that includes symptoms of depression, anxiety, and possibly 
psychosis at times, and that this disorder dates back to the time 
of his military service when it was first documented.  

The Board concludes that service connection for an acquired 
psychiatric disability is warranted.  The service treatment 
records show that the Veteran was seen for psychiatric symptoms 
during service.  Although the discharge examination and a period 
of observation found no mental disease, the Veteran's private 
doctor states that he began treating the Veteran for a 
psychiatric disability approximately one month after discharge.  
The record shows that he has been treated more or less 
continually ever since that time.  Finally, the September 2010 VA 
examiner opined that it was clear that the Veteran had been 
suffering from his psychiatric disability since it was first 
documented in service.  There is no medical opinion to the 
contrary.  Furthermore, as the Veteran has diagnoses of 
disabilities other that PTSD that have been related to active 
service, there is no need to address the validity of his claimed 
stressors.  The evidence supports entitlement to service 
connection for an acquired psychiatric disability, currently 
diagnosed as a major depressive disorder with psychosis.  


ORDER

Entitlement to service connection for an acquired psychiatric 
disability is granted, subject to the laws and regulations 
governing the award of monetary benefits.  


REMAND

The Veteran believes that he has developed a chronic liver 
disability as a result of active service.  He believes that the 
Valium he was prescribed in service caused his liver disability 
or, in the alternative, a liver disability has resulted due to 
alcohol abuse related to his service connected psychiatric 
disability.  

A review of the service treatment records notes that the Veteran 
was considered for a trial of Lithium in August 1970.  The June 
1971 separation examination was negative for a liver disability.  

VA treatment records dated September 1997 show that the Veteran 
had been referred from the emergency room for an isolated 
elevated laboratory finding.  He had presented to the emergency 
room for back pain.  The Veteran denied jaundice and other 
relevant symptoms.  He had drunk heavily about eight years 
previously but that had ended years ago.  On examination, the 
findings were normal.  The diagnosis was an abnormal liver test 
and viral hepatitis.  

At a November 1999 VA psychiatric examination, the Veteran had a 
history of alcohol abuse.  He was reported to have a liver 
condition, and the examiner referred the reader to separate 
medical reports.  

The Veteran was also afforded a VA general medical examination on 
the same day in November 1999.  The Veteran did not give a 
history of a liver disability.  After the examination and 
testing, the diagnosis stated that other than orthopedic and 
emotional problems, no other general medical abnormalities were 
found.  

At a January 2003 private internal medical examination, the 
Veteran reported a history of liver disease from chronic 
alcoholism, but said that his last examination showed it was 
getting better.  The examination of the abdomen was normal.  The 
diagnoses included chronic liver disease.  At the end of a 
psychiatric examination later that month, it was noted that the 
Veteran had "sclerosis of the liver."  There was noted to be a 
history of alcohol and anxiolytic dependence, both in remission.

The Veteran underwent a VA liver examination in September 2004.  
The claims folder was not available for review.  The Veteran was 
described as a poor historian.  He gave a history of cirrhosis, 
which was diagnosed 15 to 16 years ago.  He was not on treatment 
for the cirrhosis.  He had quit drinking after he was told he had 
the cirrhosis.  The Veteran underwent physical examination.  
Laboratory tests were also ordered included a complete blood 
count, chemistry, urinalysis, and hepatitis A, B, and C profiles.  
An abdominal ultrasound was also ordered.  The laboratory results 
showed that all of the hepatitis profiles were negative.  The 
diagnoses stated that the Veteran did not have hepatitis.  There 
were no other diagnoses made regarding the liver.  

An October 2004 VA abdominal ultrasound reportedly had findings 
consistent with fatty infiltration of the liver.

Since that time there have been no findings of any treatment or 
complaints of liver pathology.  It is not clear from this 
evidence that chronic liver pathology continues to exist, and if 
so, what the etiology of the pathology might be.  In view of the 
grant of service connection for a psychiatric disorder, there is 
a potential basis of secondary service connection which appellant 
has contended during this appeal.

In view of the foregoing, this issue is REMANDED for the 
following actions:

1.  The Veteran should be scheduled for an 
appropriate VA examination, by an 
appropriate examiner, to determine if there 
is a chronic liver disorder than can be 
identified and if so, the etiology thereof.  
The claims folder should be available to 
the examiner prior to entry of any opinion.  
All indicated tests should be accomplished 
and all clinical findings should be 
reported in detail.  After reviewing the 
claims folder and examining the Veteran, 
please respond to the following:

(a)  Is there medical evidence that the 
Veteran has a chronic liver disorder?  If 
so, what is the most appropriate diagnosis?  
If no chronic liver disorder is found, 
please so indicate.

(b)  If a chronic liver disorder is 
diagnosed, what is the most likely etiology 
of the disorder.  Specifically, is there 
evidence that the disorder is related to 
service, to medication for a service 
connected disorder, or other in-service 
occurrence or event?  If so, or if not, 
please provide the medical bases for any 
findings made as to etiology.  
Consideration should also be given as to 
whether medication for a service connected 
disorder aggravated (permanently made 
worse) the liver disorder, and if so, the 
degree of aggravation should be provided.

2.  Thereafter, the issue should be 
readjudicated, to include on a primary, 
presumptive, or secondary basis, as 
appropriate.  If the benefits sought are 
not granted, appellant and his attorney 
should be provided with a supplemental 
statement of the case and afforded an 
opportunity to respond thereto.  
Thereafter, the matter should be returned 
to the Board in accordance with applicable 
procedures, if in order.  No opinion as to 
the ultimate outcome as to this issue is 
intimated by the action taken herein.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).


____________________________________________
MICHAEL D. LYON
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


